Citation Nr: 1513313	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than November 15, 2006 for compensation under 38 U.S.C.A. § 1151 for scars-fibrous scarring, left lateral thigh; tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock; and superficial and linear surgical scar, left lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for fibrous scarring, left lateral thigh and pelvis.  

3.  Entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh).

4.  Entitlement to a compensable evaluation for superficial and linear surgical scar, left lower extremity.

5.  Entitlement to an effective date earlier than January 7, 2009 for compensation for major depressive disorder (MDD) associated with scarring.

6.  Entitlement to an evaluation in excess of 50 percent for MDD associated with scarring for the period on appeal prior to August 25, 2012.

7.  Entitlement to an effective date earlier than January 7, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to September 1960.  These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran appeared at hearings and conferences before a Decision Review Officer (DRO) at the RO in January 2008, July 2009, February 2011, April 2012, and August 2012.  Transcripts of these proceedings are of record.

These matters were previously before the Board and were remanded for additional development in June 2014.  Pursuant to the remand and as per the Veteran's request, VA provided an opportunity for the Veteran to present testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  As there has been substantial compliance with the remand, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

During the September 2014 Board hearing, the Veteran presented testimony regarding his entitlement to an effective date earlier than January 7, 2009 for the award of a TDIU, an effective date earlier than January 7, 2009 for compensation for MDD, and an increased rating for MDD, which were addressed in statements of the case that were issued in February 2013.  Although a substantive appeal (VA Form 9) has not been submitted as to these issues, the Board will address these issues below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a Veteran's claim).

The Board notes that the RO has assigned an initial 50 percent rating for MDD associated with scarring, effective January 7, 2009, and a 70 percent rating, effective August 25, 2012.  During the September 2014 hearing, the Veteran indicated through his testimony that in seeking an increased rating for MDD, he actually seeks an effective date earlier than August 25, 2012 for the grant of his 70 percent rating.  Thus, the Board construes this increased rating claim as a claim for an initial rating in excess of 50 percent for MDD for the period on up to August 25, 2012, as reflected on the title page.

In January 2015, the Veteran requested the audio recording of the September 2014 hearing and indicated that he intends to submit a motion for correction of the hearing transcript.  VA records indicate that an audio recording of the hearing was mailed to the Veteran on February 11, 2015.  To date, VA has not received a motion for correction of the transcript.  Accordingly, the Board will proceed with review of the Veteran's claims.  See 38 C.F.R. § 20.716 (2014) ("If an appellant wishes to seek correction of perceived errors in a hearing transcript, the appellant or his or her representative should move for the correction of the hearing transcript within 30 days after the date that the transcript is mailed to the appellant.").

In addition, the evidence includes a claim for service connection for soft tissue sarcoma that was received by VA in February 2011.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to an evaluation in excess of 20 percent for fibrous scarring, left lateral thigh and pelvis; (2) entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh); (3) entitlement to a compensable evaluation for superficial and linear surgical scar, left lower extremity; and (4) entitlement to an effective date earlier than January 7, 2009 for the award of a TDIU.


FINDINGS OF FACT

1.  The record shows that the Veteran first communicated in writing his desire to file a claim for compensation for scarring on November 15, 2006.

2.  The record shows that the Veteran first communicated in writing his desire to file a claim for compensation for depression, which was later diagnosed as MDD associated with scarring, on January 7, 2009.

3.  For the period on appeal prior to August 25, 2012, the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 15, 2006 for the grant of compensation for scarring are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

2.  The criteria for an effective date earlier than January 7, 2009 for the grant of compensation for MDD associated with scarring are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

3.  The criteria for an initial disability rating in excess of 50 percent for MDD associated with scarring have not been met for the period on appeal prior to August 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Veteran's claims for earlier effective dates and for an increased rating for MDD arise from his disagreement with the rating decisions that granted benefits, the Board finds that the Veteran's original claims for compensation were substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notwithstanding this finding, review of the record shows that VA provided the adequate notice in letters dated November 2006, January 2009, and September 2010.  Pursuant to VA's duty to assist, VA has associated with the Veteran's claims file records of his non-VA treatment, and provided examinations and obtained medical opinions in October 2009, January 2011, February 2011, August 2012.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in September 2014, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Earlier Effective Date Claims

During the Veteran's September 2014 Board hearing and in multiple statements, he asserted that, in July 2004 and October 2004,  he discussed his eligibility for VA disability compensation and pension with a VA social worker that informed the Veteran that he was ineligible for disability compensation.  The Veteran also asserted during his Board hearing that he completed a formal claim for compensation (VA Form 21-526) that was not processed because the VA social worker's misinformation distracted him from filing a claim for compensation at that time.  Overall, he contends that he should be awarded earlier effective dates for his awards of compensation for scars under 38 U.S.C.A. § 1151, compensation for major depressive disorder secondary to his scarring, and a TDIU.  Specifically, he contended during the Board hearing that his awards of compensation should date back to December 2003, which was when VA noted discoloration on his left thigh that was later revealed to be cancer and led to his current scarring.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

With regard to compensation for disabilities for which service connection was granted on a secondary basis, the effective date can be no earlier than the date of the claim for service connection on a secondary basis.  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

A.  Effective Date Earlier than November 15, 2006 for Compensation for Scars

In December 2008, the Veteran was granted compensation for scarring under 38 U.S.C.A. § 1151 based on a claim for disability benefits that was received by VA on November 15, 2006.  Review of the record reveals that the Veteran developed scarring subsequent to June 2004 and July 2004 procedures to remove a tumor on the left upper lateral thigh, after presenting at a VA medical center with discoloration of a lump on his left thigh in December 2003.

With regard to a claim for disability benefits under 38 U.S.C.A. § 1151, the effective date is the date of injury or aggravation if the claim is received within one year of the incident, otherwise it is the date of receipt of the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).  Here, the evidence is clear that the Veteran's claim was not received within one year of VA's failure to diagnose or properly assess his condition in December 2003.  Notably, the Veteran's claim for compensation was also not received within one year of the July 2004 procedure.  Thus, the effective date for the award of compensation for scars must be the date of receipt of the claim, or November 15, 2006.

The Board acknowledges the Veteran's contention that he was not initially informed of VA's failure to diagnose or properly assess his condition, is aware that the Veteran does not believe that he was properly informed of his right to file a claim for compensation from VA, and notes that the Veteran asserted during his Board hearing that he completed a formal claim for compensation in 2004 that was not processed.  However, those facts, even if accurate, are insufficient to award an earlier effective date.  See McTighe, 7 Vet. App. at 30.  As stated, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski, 23 Vet. App. at 84.  Here, the evidence of record does not show that he communicated in writing his desire to file a claim for compensation prior to November 2006.

Although the Veteran has asserted that he is entitled to equitable relief, the Board is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that only the Secretary is permitted by statute to take equitable considerations into account in reviewing claims for administrative error); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992) (stating that consideration of whether equitable relief is warranted is not a matter that falls within the appellate jurisdiction of the Board).  The Board further observes that even where "[an] appellant, relying on a lack of correct advice from the government, failed to take an action required by statute in order to establish eligibility for the benefits that he sought . . . no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision pursuant to which the Board may grant the benefits sought.

Under the circumstances described above, the Veteran's claim for an effective date earlier than November 15, 2006 for his ratings for compensation for scars must be denied.  There is no doubt to be resolved as to this issue.

B.  Effective Date Earlier than January 7, 2009 for Compensation for MDD associated with scarring

By way of rating decisions issued in November 2009, June 2011, and February 2013, the RO granted the Veteran entitlement to compensation for MDD associated with scarring under 38 U.S.C.A. § 1151.  In the November 2009 rating decision, the RO assigned a 50 percent rating for MDD, effective January 7, 2009.  His rating was increased to 70 percent, effective August 25, 2012, in the February 2013 rating decision.

For reasons explained below, the Board finds that an effective earlier than January 7, 2009 for an award of compensation for MDD associated with scarring is not warranted.  

The Board acknowledges the Veteran's contention in a July 2009 statement and during his September 2014 Board hearing that because his service treatment records show that he suffered from a psychiatric disability during service, he is entitled to direct service connection for MDD, effective November 15, 2006.  Review of the record reveals that the claim that was received by VA on November 15, 2006 is a request for compensation for "residuals of incorrect surgery on left thigh and scarring."  In addition, in an accompanying cover letter, the Veteran's representative stated, "This is a[n] 1151 claim for misdiagnosis and residuals of treatment for a cyst on the veteran's left thigh."  All correspondence in November 2006 identified scarring as the residual for which the Veteran sought compensation.  Thus, it is reasonable to find that the language of the November 2006 claim is negative for any indication that the Veteran intended to apply for benefits for depression or that he specifically identified depression as a disability for which he was seeking benefits at that time.  The record shows that the Veteran did not communicate any such desire in writing prior to January 2009.

Again, the effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  Thus, the Board finds that the Veteran's claim for an effective date earlier than January 7, 2009 for compensation for MDD must be denied.  The Board also finds that even if the Veteran were currently service connected for MDD on a direct basis, the effective date for the award of compensation can be no earlier than January 7, 2009, as 38 C.F.R. § 3.400 dictates that the effective date is the date of receipt of the claim or date entitlement arose, whichever is later.

III.  Rating in excess of 50 percent for MDD associated with scarring for the period on appeal prior to August 25, 2012

As acknowledged previously, the Veteran has asserted that he is entitled to a rating in excess of 50 percent for his service-connected psychiatric disability for the period on appeal prior to August 25, 2012.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

For the period on appeal up to August 25, 2012, treatment records from the Veteran's non-VA physician, Dr. A.W., indicate that the Veteran experienced insomnia and depression that he treated with an antidepressant (Zoloft).

During an October 2009 examination, a VA clinician reported that the Veteran experienced sleep disturbance in the form of palpitations upon waking from sleep and sometimes felt paralyzed, but that the Veteran indicated that his depression was not related to this condition.  The Veteran did report, however, that he experienced hypersomnia related to his depression and had low energy that impaired his ability to function.  He also reported engaging in obsessive behaviors such as checking the locks in his house and difficulty with short-term memory.

Also during the October 2009 examination, the Veteran reported that his depression prevented him from working, and explained further that he became very emotional at work and experienced irritability and poor concentration.  He reported that he stopped working full-time in 2007 and attempted to work again in 2008, but only worked for six weeks due to poor concentration, depression, and lack of interest.  With regard to social functioning, he reported being isolative and rarely doing things outside of his house.  The examiner indicated that the Veteran described having few friends and close acquaintances, and also reported that the Veteran did not engage in previous hobbies such as listening to classical music and playing the saxophone.

The examiner documented the Veteran's report of increased appetite, increased weight, and suicidal ideation with plan but without intent.  Notably, the Veteran reported that his suicidal ideation was worse in August 2008, but was somewhat improved by the time he was examined in October 2009.

Physical examination revealed that the Veteran was alert and oriented, pleasant, and cooperative.  The examiner noted that the Veteran demonstrated the following: good eye contact; the ability to maintain minimal hygiene and basic activities of daily living; orientation to person, place, and time; and normal rate and flow of speech.  There was no evidence of delusions or hallucinations, inappropriate behavior, or impaired impulse control.  The Veteran reported severe depression, but denied panic attacks and significant anxiety.

The examiner diagnosed the Veteran with MDD, assigned a GAF score of 50, and concluded that the Veteran demonstrated reduced reliability and productivity due to mental disorder secondary to the Veteran's report of unemployability due to depression and social isolation related to depression.

The Board notes that the Veteran later reported in a statement dated February 2011 that he reported difficulty with both short-term and long-term memory in addition to panic attacks, significant anxiety, and impairment of impulse control during his October 2009 examination.

In non-VA treatment records dated August 2010 to January 2011, social worker E.L. reported that the Veteran was self-sufficient and experienced less frequent depression at that time.  E.L. also indicated that the Veteran was participating in an ongoing art class.  During this period, E.L. made note that the Veteran was clean-cut, dressed appropriately, and had good hygiene.  His psychomotor activity, speech, concentration, and memory were within normal limits; and he did not demonstrate abnormal movement, disturbance of attention, perceptual disturbance, or delusions.  The Veteran reported having a short fuse and that it did not take much for him to react verbally, but did not have a history of physical aggression or destruction of property.

E.L. also documented the Veteran's report of poor sleep and hygiene, and that he was unable to complete tasks other than tending to basic chores at that time.  In addition, E.L. noted anxious mood and constricted affect.

The record also includes treatment records from non-VA counselor H.P., a behavioral health specialist.  In treatment records dated July 2010 to October 2010, H.P. documented the Veteran's report of panic-like symptoms that usually happened when out in public (heart racing, thought might be dying, difficulty breathing), but without specific triggers; chronic depression with little relief from antidepressants; sleep difficulty; vivid dreams that denote anxiety; isolation and increased social withdrawal; often feeling overwhelmed with day-to-day tasks; finding others and public situations irritating; interpersonal struggles at work; hopelessness; decreased pleasure in things he once enjoyed; down mood; and difficulty mustering the energy or enthusiasm to organize belongings.  H.P. diagnosed the Veteran with severe, recurrent MDD without psychotic features in additional to generalized anxiety disorder (GAD) with elements of social phobia, OCD, and agoraphobia.  H.P. indicated that the Veteran's GAF score was 30-40.

In a November 2010 statement, vocational rehabilitation counselor J.B. reported that she worked with the Veteran on finding self-employment opportunities from Fall 2007 to Fall 2010.  J.B. reported that, in September 2010, the Veteran asked that his vocational rehabilitation folder be closed because he felt that he could not work due to anxiety and depression.

Also in a November 2010 statement, the Veteran's former employer R.B. reported that the Veteran became irritable toward colleagues at work and it was clear that the smallest incident would trigger a negative reaction.  R.B. reported that the Veteran was not aware of the overly aggressive nature of his comments or of the damage that occurred regarding his professional relationships within the school.  As per R.B., the Veteran eventually became unable to perform his job requirements satisfactorily as he became increasingly reactive to the fast paced nature and demands of the job.

The report of a January 2011 VA examination indicates that the Veteran did not believe that he was making any progress in reducing his symptoms at that time.  The Veteran was negative for delusions, hallucinations, inappropriate behavior, poor judgment, poor insight, ritualistic behavior, homicidal thoughts, suicidal thoughts, and episodes of violence.  The examiner reported that the Veteran was clean and neatly groomed; demonstrated unremarkable psychomotor activity, speech, thought content, and thought process; was capable of managing his financial affairs; and presented with cooperative and attentive attitude, euthymic affect, anxious and depressed mood, intact attention and orientation, a history of panic attacks, good impulse control, mildly impaired immediate memory, and impaired ability to perform activities of daily living.  Specifically, the examiner noted moderate impairment in performing household chores and grooming, and severe impairment in engaging in sports/exercise and other recreational activities.

The January 2011 examiner reported that the Veteran did not demonstrate a significant change in functioning since his previous examination and opined that the Veteran's symptoms were productive of reduced reliability and productivity.  In offering this opinion, the examiner reported that the Veteran's depression had a negative effect on his employment potential, but that his ability to perform sedentary employment was not impaired at that time.  The examiner assigned a GAF score of 50.

In August 2012, VA provided another examination during which a clinician assigned a GAF score of 40 and opined that the Veteran's disability was productive of moderate to severe occupational and social impairment with deficiencies in most areas, such as work, schools, family relations, judgment, thinking, and mood, at that time.  That examiner documented the following symptoms: depressed mood; anxiety; chronic sleep impairment; impairment of short- and long-term memory; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.

The August 2012 report indicates a marked increase in the severity of the Veteran's symptoms at that time, which is demonstrated by the examiner's notation of symptoms that were not previously documented or reported during the period on appeal prior to August 2012.  Specifically, impaired judgment; and the inability to establish and maintain effective relationships were not documented prior to August 2012.

After looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of evidence demonstrates that for the period on appeal prior to August 25, 2012, disability due to the Veteran's psychiatric disorder approximates the schedular criteria for an initial rating of 50 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In so finding, the Board acknowledges the Veteran's February 2011 statement in which he contends that he demonstrated impairment in mood and work at that time, but the Board finds that the record is negative for evidence that his psychiatric disability was productive of deficiencies in most areas prior to August 2012, as required in order to warrant an increased rating.

Overall, for the period on appeal prior to August 25, 2012, the Veteran's psychiatric disorder has been productive of symptoms such as panic, depression, dementia, difficulty in adapting to stressful circumstances, poor attention, poor concentration, some memory deficits, mild-to-moderate cognitive deficits, sleep impairment, avoidance behavior, hypervigilance, flattened affect, and anger with impaired impulse control.  The Board finds that a rating in excess of 50 percent for MDD is not warranted for the period in question because he did not demonstrate; abnormal speech; spatial disorientation; inability to establish and maintain effective relationships; more severe memory loss; near-continuous panic or depression that has affected his ability to function independently, appropriately, and effectively; or similar symptoms.

Although the evidence indicates that the Veteran experienced panic attacks and depression during the relevant period, the record is negative for evidence that his attacks or depression affected the Veteran's ability to function independently, appropriately, and effectively.  Notably, VA examiners have always found that he is capable of managing his own financial affairs.

The Board notes here that with regard to the Veteran's social impairment, treatment records from the period in question indicate that he isolated himself socially and experienced difficulty in establishing and maintaining relationships, but fail to show that he was unable to establish and maintain effective relationships at that time, as his October 2009 examination report documents the Veteran's report that he had a few friends and close acquaintances.

With regard to the Veteran's October 2009 report of engaging in obsessive behaviors, the Board finds that there is no evidence that this behavior was so severe that it interfered with his routine activities during the period in question.

In addition, the Veteran reported in February 2011 that he has experienced short- and long-term memory loss, but the Board finds it highly probative that the clinician who examined the Veteran in August 2012 endorsed that the Veteran does experience such impairment, but was not so impaired that he experienced memory loss for names of close relatives, own occupation, or own name.

With regard to the January 2011 report that the Veteran has demonstrated impairment of his ability to groom himself, the Board finds it highly probative that the examiner found this impairment to be moderate.  Thus, the Board finds that moderate impairment of the ability to groom oneself does not approximate neglect of such activity or the inability to perform activities of daily living, which are more severe symptoms.

Lastly, the Board acknowledges the Veteran's report of impaired impulse control, but notes again that his symptoms, collectively, did not rise to the level of impairment with deficiencies in most areas for the period before August 2012.

Thus, although the Veteran reported moderate to severe symptoms in August 2012 and during his September 2014 Board hearing, the Board finds that the relevant pre-August 2012 evidence indicates that the Veteran's disability was not as severe then as it is currently.  As the Veteran's statements during the relevant period are more probative as to the issue of the severity of his symptoms during that period, the appeal must be denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptoms of the Veteran's psychiatric disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms of panic, impairment of memory, and depression, which were addressed in the VA examinations and treatment records and which provided the basis for the disability rating.  Thus, in the absence of exceptional factors associated with the Veteran's disability, the Board finds that referral for consideration of an extraschedular rating for the period prior to August 25, 2012 is not warranted.  38 C.F.R. § 3.321(b)(1).  In addition, the Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

An effective date prior to November 15, 2006 for the grant of compensation for scarring is denied.

An effective date prior to January 7, 2009 for the grant of compensation for MDD associated with scarring is denied.

For the period on appeal prior to August 25, 2012, an evaluation in excess of 50 percent for MDD associated with scarring is denied.


REMAND

Generally, VA is required to afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability has worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, because the hearing testimony indicates that the Veteran's scarring and the effects of his scarring have worsened since the last VA examination of record, which was conducted in August 2012, the Board finds that a new examination must be provided.

In addition, as the Veteran's claim for increased ratings for his scars is inextricably intertwined with his claim for an earlier effective date for the grant of TDIU, the Board finds that this claim for an earlier effective date must be remanded as well. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature and severity of his scarring.  Specifically, the examiner should describe the characteristics of the Veteran's scars and discuss the symptoms associated with them.  In doing so, the examiner should note the frequency and severity of all symptoms, and comment as to whether the Veteran's scarring has limited his range of motion.  If the examiner responds in the affirmative, the examiner is asked to indicate which scars limit the Veteran's range of motion and document the range of motion measurements.

The claims folder should be made available to and reviewed by the examiner, and the examiner should set forth a complete rationale for all findings and conclusions in a legible report.

2.  Readjudicate the appeal, to include consideration of whether an earlier effective date for the grant of TDIU is warranted.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


